Citation Nr: 0724603	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  04-30 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to an initial, compensable rating for service-
connected residuals of lung cancer, status post right upper 
lobe lobectomy.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1949 to 
December 1969.  

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2003 rating 
decision of the RO in Cleveland, Ohio that, inter alia, 
granted the service connection for lung cancer due to 
herbicide exposure and assigned a noncompensable rating, 
effective on February 28, 2003.  

Subsequently, the control of the file was transferred to the 
RO in Buffalo, New York.  

As the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized the issue on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).  

In July 2007, a Deputy Vice-Chairman of the Board granted the 
veteran's motion to advance this appeal on the Board's 
docket, under the provisions of 38 U.S.C.A.  § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2006).  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran, when further action on his part is required.



REMAND

The Board finds that further RO development as to the claim 
for an initial, compensable rating for the service-connected 
lung cancer is warranted. 

In December 2003, the veteran underwent a VA examination and 
pulmonary function tests that are not adequate for rating 
purposes.  The veteran's lung disorder is rated under 
38 C.F.R. § 4.97, Diagnostic Codes 6820 and 6844, which rates 
benign neoplasms in the respiratory system and post-surgical 
residuals of a lobectomy.  The criteria for the General 
Formula for Restrictive Lung Disease are as follows:

A 100 percent rating requires Forced Expiratory Volume in one 
second (FEV-1) less than 40 percent of predicted value, or; 
the ratio of FEV-1 to Forced Vital Capacity (FEV-1/FVC) less 
than 40 percent, or; Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) less 
than 40 percent predicted, or; maximum exercise capacity less 
than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or; cor pulmonale (right heart 
failure), or; right ventricular hypertrophy, or; pulmonary 
hypertension (shown by Echo or cardiac catheterization), or; 
episode(s) of acute respiratory failure, or; requires 
outpatient oxygen therapy.  

A 60 percent rating requires FEV-1 of 40 to 55 percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) 
of 40- to 55- percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  

A 30 percent rating requires FEV-1 of 56 to 70 percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 
56 to 65 percent predicted; a 10 percent rating requires FEV-
1 of 71 to 80 percent predicted, or; FEV-1/FVC of 71 to 80 
percent, or; DLCO (SB) 66 to 80 percent of predicted.  

The Board notes that, under VA's rating procedures, the post-
bronchodilator value provides the ideal estimate of the 
veteran's best possible functioning and assures consistent 
evaluations.  See 61 Fed. Reg. 46,720 (Sept. 5, 1996).  

Though the December 2003 VA examiner noted in his report that 
the results of the pulmonary function tests were not 
accessible to him on the day of examination, the results are 
found elsewhere in the claims file.  

This December 2003 pulmonary function test report is 
inadequate because it does not contain findings for Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO(SB)), and many other categories, such as total 
lung capacity, have no listing.  

Given that a finding for DLCO(SB) has not been provided, as 
well as the fact results were not available to the examiner 
at the last VA examination, undertaken more than three years 
ago, the Board finds that a VA examination must be conducted 
to determine the level of severity of the service-connected 
residuals of lung cancer, status post right upper lobe 
lobectomy.  38 U.S.C.A. § 5103A(d) (West 2002); Snuffer v. 
Gober, 10 Vet. App. 400 (1997).  

In addition, ongoing VA and private medical records relating 
to the veteran's residuals of lung cancer and status post 
lobectomy should also be obtained.  38 U.S.C.A. § 5103A(c) 
(West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).  On remand, these records should 
be considered along with the evidence obtained pursuant to 
this remand.  

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  

The RO's July 2003 letter regarding service connection for 
lung cancer as a presumptive condition did not properly 
advise the veteran of the requirements for establishing his 
claim for a higher rating, nor provide him with notice of the 
type of evidence necessary to establish an effective date for 
the disability on appeal.  Id.; 38 C.F.R. § 3.159 (2006).  

In the present appeal, the veteran has not received the 
specific notice prescribed by 38 U.S.C.A. § 5103(a), 38 
C.F.R. § 3.159, and Dingess, supra, with respect to the issue 
on appeal.  

Hence, this case must be remanded in order for the RO to 
inform the veteran and his representative how disability 
ratings and effective dates are assigned and the type of 
evidence that impacts those determinations.  Dingess, supra.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should send the veteran VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) with respect to his 
claim for an initial, compensable rating, 
to include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should ask the veteran to 
identify all medical providers who have 
treated him for lung cancer, residuals of 
lung cancer, and status post right upper 
lobe lobectomy.  After securing any 
necessary release, the RO should then 
obtain copies of the identified medical 
records, if they are not already part of 
the claims file.  

3.  Then, the veteran should be afforded 
a VA pulmonary examination to determine 
the severity of his service-connected 
pulmonary disability.  The claims file 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.  All tests and studies 
necessary for rating the veteran's 
disability under 38 C.F.R. § 4.97, 
including pulmonary function testing 
(PFT), should be performed and clinical 
manifestations should be reported in 
detail.  

The examiner in this regard must ensure 
the PFT studies contain the following 
findings: a) FEV-1; b) FEV-1/FVC; c) 
DLCO(SB); and d) maximum exercise 
capacity set forth in ml/kg/min oxygen 
consumption (with cardiorespiratory 
and/or respiratory limit).  The examiner 
also should determine whether the veteran 
experiences any cor pulmonale, right 
ventricular hypertrophy, pulmonary 
hypertension, episode(s) of acute 
respiratory failure, or whether he 
requires outpatient oxygen therapy.  If 
the results show significant variations 
between specific test results (post 
bronchodilator), the examiner must 
explain the disparity and indicate 
whether one test more accurately 
represents the veteran's disability level 
than the others.  

4.  Thereafter, the RO should again 
review the veteran's claim for an 
initial, compensable rating for service-
connected residuals of lung cancer, 
status post right upper lobe lobectomy.  
If the claim remains denied, the RO 
should issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  



